UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-7885



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CLEVELAND SANDERS, III,

                                             Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. C. Weston Houck, Senior District
Judge. (CR-83-165; CR-83-166; CA-03-1428-2-12)


Submitted:   April 6, 2005                 Decided:   April 21, 2005


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cleveland Sanders, III, Appellant Pro Se. Carlton R. Bourne, Jr.,
Assistant United States Attorney, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Cleveland Sanders, III, seeks to appeal the district

court’s order denying relief on his motion filed under 28 U.S.C.

§ 2255 (2000).     An appeal may not be taken from the final order in

a § 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.             28 U.S.C. § 2253(c)(1) (2000).               A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                           28 U.S.C.

§   2253(c)(2)    (2000).        A    prisoner   satisfies       this     standard    by

demonstrating     that     reasonable         jurists    would      find    that     his

constitutional     claims       are    debatable   and    that      any    dispositive

procedural rulings by the district court are also debatable or

wrong.   See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude   that       Sanders    has    not    made     the    requisite      showing.

Accordingly,     we     deny    Sanders’      motion     for    a   certificate       of

appealability and dismiss the appeal.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                             DISMISSED




                                        - 2 -